DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 6, 7, 9, 10, 13, 14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in the claimed combination an electromagnetic relay comprising: a housing including a chamber; a first fixed contact terminal secured to the housing and extending from outside the housing into the chamber, the first fixed contact terminal including a first fixed contact point in the chamber; a second fixed contact terminal secured to the housing and extending from outside the housing into the chamber, the second fixed contact terminal electrically isolated from the first fixed contact terminal and including a second fixed contact point in the chamber; a movable contact arranged in the chamber, and including a first movable contact point and a second movable contact point, the first and second movable contact points facing the first and second fixed contact points respectively, and the first and second movable contact points traveling in a contact movement direction in which the first and second movable contact points make contact with and separate from the first and second fixed contact points; a movable shaft arranged in the chamber extending in the contact movement direction with one end in the extension direction connected to the movable contact and configured to move therewith; and a solenoid arranged in the chamber on one end in the contact movement direction relative to the movable contact, the solenoid being connected to the movable contact via the movable shaft, wherein the solenoid comprises: a spool that includes: a through-hole extending in the contact movement direction and accommodating and allowing the other end of the movable shaft to travel, a coil, and a drum with the coil wrapped around the drum in the contact movement direction, a fixed armature secured in the through-hole on one end in the contact movement direction, and 37576622Application No. 16/131,923Docket No.: 04473-105001 a movable armature arranged in the through-hole opposite the fixed armature and attached to the other end of the movable shaft, the movable armature configured to travel in the contact movement direction along with the movable shaft, wherein the movable armature faces the movable contact and includes a groove extending from one end of the movable armature along a direction intersecting the contact movement direction, the groove having an opening which opens in the one end of the movable armature  and allowing insertion of the movable shaft from the direction intersecting the contact movement direction, wherein the other end of the movable shaft includes a first locking part, wherein the groove in the movable armature includes a second locking part configured to engage with the first locking part, and wherein the movable shaft and the movable armature are locked together in the contact movement direction with the engagement of the first locking part and the second locking part to allow the movable shaft and the movable armature to move integrally in the contact movement direction; and wherein the movable armature includes a position limiting part provided on an end of the groove disposed on an opposite side of the opening in the direction intersecting the contact movement direction, the position limiting part being configured to limit a position of the other end of the movable shaft in the groove along the direction intersecting the contact movement direction.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 05/06/2021, with respect to amended Claims 1, 6, 7, 9, 10, 13, 14 and 16  have been fully considered and are persuasive.  The previous rejection(s) of Claims 1, 6, 7, 9, 10, 13, 14 and 16 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837